Exhibit 10.19

 

The Dress Barn, Inc.

30 Dunnigan Drive

Suffern, NY 10901

 

May 23, 2012

 

Burt Steinberg Retail Consulting Ltd.

c/o Burt Steinberg
2 Glen Eagles Ct.

New City, NY 10956

 

Dear Burt:

 

Burt Steinberg Retail Consulting Ltd. (“Company”) shall cause Burt Steinberg
(“Consultant”) to provide the services described below to The Dress Barn, Inc.
(“Dress Barn”). Dress Barn shall pay Company in accordance with the terms and
conditions of this Agreement, and Company shall be responsible for making
payments to Consultant. Dress Barn, Company and Consultant agree as follows:

 

1.         (a) Consultant will serve as a consultant to Dress Barn from July 29,
2012 through July 27, 2013 (“Fiscal Year 2013”) and will provide Dress Barn with
such consulting services as Dress Barn may reasonably request from time to time
in such manner and at such times as Dress Barn and Company may mutually agree
from time to time. It is expected that Company will cause Consultant to provide
services in his areas of expertise for 20 to 30 days a year, which may include,
without limitation, periodic travel as Dress Barn may reasonably request,
including two trips annually to the Orient.

 

(b)           The engagement of Consultant hereunder shall be as an independent
contractor, and not as an employee of Dress Barn. Consultant agrees that as an
independent contractor, he will have no authority to legally bind Dress Barn.

 

2.           (a)            In compensation for Consultant’s consulting
services, Dress Barn will pay Company a consulting fee of $2,100 per day of
Consultant’s time. Dress Barn estimates that Consultant will consult during FY
’13 between 20 and 30 days.

 

(b)            Each of Company and Consultant acknowledges that it will be
responsible for any foreign, federal, state or local income or self-employment
taxes arising with respect to payments paid or payable hereunder. Consultant
also acknowledges that he will have no state law workers’ compensation rights or
unemployment benefit rights with respect to his services under this agreement or
otherwise.

 

3.          This agreement will continue in effect through July 27, 2013 and
thereafter shall be renewed only if the parties agree to mutually agreeable
terms.

 

4.          This agreement and the services agreed to hereunder are not
assignable by Company or Consultant. This agreement will inure to the benefit
and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assignees of the parties hereto.

 

5.          This agreement shall be governed by, and construed under and in
accordance with, the internal laws of the State of New York, without reference
to rules relating to conflicts of laws.

 

6.          This agreement supersedes all prior agreements or understandings
among the parties hereto and is the exclusive statement of Company’s and
Consultant’s continuing relationship with Dress Barn.

 

Please confirm your agreement by countersigning where indicated below.

 

  THE DRESS BARN, INC.           By: /s/ Jeff Gerstel       Jeff Gerstel      
President  

 

 

 

 

AGREED:   BURT STEINBERG RETAIL CONSULTING LTD.       By: /s/ Burt Steinberg  
Burt Steinberg       /s/ Burt Steinberg   Burt Steinberg, individually  

 

 



 